UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 17, 2010 Internap Network Services Corporation (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-27265 (Commission File Number) 91-2145721 (IRS Employer Identification Number 250 William Street, Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404) 302-9700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Securities Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Securities Act (17 CFR 240.13e-2(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. The Board of Directors (the “Board”) of Internap Network Services Corporation (the “Company”) had previously approved, subject to stockholder approval, an amendment to Article IV(A) of the Company’s Restated Certificate of Incorporation to increase the Company’s authorized common stock from 60,000,000 shares to 120,000,000 shares (the “Common Stock Increase”). The Company’s stockholders approved the Common Stock Increase at the 2010 Annual Stockholders Meeting held on June 17, 2010. On June 18, 2010, the Company filed a Certificate of Amendment to its Restated Certificate of Incorporation with the Secretary of State of the State of Delaware effectuating the Common Stock Increase. A copy of the Certificate of Amendment to the Amended and Restated Certificate of Incorporation of the Registrant is filed herewith as Exhibit3.1 and is incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders. The Company’s 2010 Annual Meeting of Stockholders was held on June 17, 2010. The number of shares of common stock present at the Company’s Annual Meeting of Stockholders was 42,592,113,or 82.20% of the shares of common stock outstanding on April 19, 2010, the record date for the meeting. At the meeting, the following items were submitted to a vote of stockholders, all of which received the necessary votes for passage: (a) The following nominees were elected to serve on the Board of Directors Nominee For Withheld Broker Non-Votes Election for a term expiring in 2013 Kevin L. Ober Gary M. Pfeiffer Michael A. Ruffolo Election for a term expiring in 2011 Debora J. Wilson (b) Approval of an amendment to the Company’s Restated Certificate of Incorporation to increase the number of authorized shares of common stock For Against Abstentions (c) Ratification of the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm for the Company’s fiscal year ending December 31, 2010 For Against Abstentions Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished with this Current Report on Form 8-K: Exhibit No. Description Certificate of Amendment to the Company’s Restated Certificate of Incorporation dated June 18, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNAP NETWORK SERVICES CORPORATION Date: June 21, 2010 By: /s/ Richard P. Dobb Richard P. Dobb Chief Administrative Officer EXHIBIT INDEX Exhibit No. Description Certificate of Amendment to the Company’s Restated Certificate of Incorporation dated June 18, 2010.
